Exhibit 10(i)

FOURTH AMENDMENT

OF THE

NORTHERN TRUST CORPORATION

SEVERANCE PLAN

WHEREAS, the Northern Trust Corporation (the “Corporation”) maintains the
Northern Trust Corporation Severance Plan (the “Plan”); and

WHEREAS, amendment of the Plan is now considered desirable;

NOW, THEREFORE, by virtue and in exercise of the amending power reserved to the
Corporation under Section 6.1 of the Plan, the Plan is hereby amended effective
as of January 1, 2007 to delete the Severance Schedule for Termination by
Employer Action in its entirety and to substitute therefor the Severance
Schedule for Termination by Employer Action that is attached to this Fourth
Amendment.

IN WITNESS WHEREOF, the Corporation has caused this amendment to be executed on
its behalf this 7th of May, 2007 effective as of January 1, 2007.

 

NORTHERN TRUST CORPORATION By:  

/s/ Timothy P. Moen

Name:   Timothy P. Moen Title:   Executive Vice President and Human Resources
Department Head



--------------------------------------------------------------------------------

REVISED EFFECTIVE 1/1/07

Severance Schedule for Termination By Employer Action*

SEVERANCE BENEFITS PAYMENTS**

 

Official Status

  

Years of Service

  

Less than 3 Years

  

Greater than or equal to 3 Years

but less than 25 Years

  

Greater than or equal to 25 Years

Officer*

   4 weeks of Base Pay    2 weeks of Base Pay per completed Year of Service   
52 weeks of Base Pay

Non-Officer*

   2 weeks of Base Pay    1 week of Base Pay per completed Year of Service    26
weeks of Base Pay

--------------------------------------------------------------------------------

** Minimum Severance Benefits Pay is 2 weeks of Base Pay and Maximum Severance
Benefits Pay is 52 weeks of Base Pay. Total Severance Benefits payments may not
exceed twice an Eligible Employee’s annual Base Pay in the year prior to
Termination. Severance Benefits Payments and any COBRA Subsidy will be paid as a
lump sum.

WELFARE BENEFITS

COBRA Continuation Coverage: An Eligible Employee and eligible dependents have
the right to continue medical, dental and vision coverage in accordance with the
time periods set forth under the provisions of the federal Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”). Medical, dental and vision coverage
will automatically cease on the last day of the month in which an Eligible
Employee’s Termination of employment occurs unless an Eligible Employee elects
such continuation coverage under the provisions of COBRA. The costs of such
coverage shall be payable by the Eligible Employee for the duration of the COBRA
coverage, to be paid monthly by personal check, as the premiums become due.

COBRA Subsidy*: The Employer shall provide a COBRA subsidy payment to assist the
Eligible Employee in paying the costs of coverage under applicable employee
welfare benefit plans (medical and dental). The amount of the COBRA subsidy
payment shall equal the difference between an Eligible Employee’s active
employee medical and/or dental premium(s) as of the first day of the
Notification Period (described in Section 4.2) and the rate under COBRA on such
date, including the 2% administrative fee, multiplied by the number of weeks to
which an Eligible Employee is eligible for Severance Benefits Payments as
described above. The COBRA subsidy payment shall be made in the form of a lump
sum.



--------------------------------------------------------------------------------

Outplacement Assistance*: Varied levels of outplacement assistance will be
offered through a firm selected by the Employer. Outplacement assistance will be
available on the first day of an Eligible Employee’s Notification Period. The
level and duration of outplacement assistance will be determined by an Eligible
Employee’s official status in accordance with the Employer’s policies and
practices. In order to use outplacement assistance, an Eligible Employee must
begin outplacement assistance no later than 30 days after Termination of
employment. Non-contributory Life Insurance, Business Travel, Workers
Compensation    Coverage ends upon Termination. Contributory Life Insurance,
Dependent Life Insurance, 24-Hour Accident Insurance    Coverage ends on the
last day of the month for which a premium contribution from an Eligible
Employee’s salary was made. Health Care Account, Day Care Account    Eligible
Employees may submit claims for expenses incurred prior to Termination date in
accordance with applicable plan terms and administrative requirements. Claims
must be submitted prior to end of first quarter of the year following
Termination. Health Care Account may be extended on after-tax basis through a
valid COBRA election. Educational Assistance*    Existing tuition reimbursement
repayment obligations will be waived. At the Eligible Employee’s Termination of
employment, if enrolled and attending course(s), the Eligible Employee will be
reimbursed in accordance with the Educational Assistance Program. Short-Term
Disability, Long-Term Disability    Coverage ends upon Termination, unless
disabled on the date of Termination. If disabled on the date of Termination,
coverage will generally continue until individual determined to be medically
able to return to work, in accordance with applicable disability plan terms. See
also Plan Section 3.3 (ii) and (iii). Family Assistance and LifeCare® Programs
   Eligible Employees will have access to these programs for 90 days following
Termination.

 

- 2 -



--------------------------------------------------------------------------------

ENHANCED RETIREMENT AND OTHER BENEFITS

Pension Plan and TIP*   Enhanced retirement eligibility, vesting and related
benefits will be provided in accordance with the applicable retirement plans.
Stock Options, Stock Units and other Stock Awards*   Enhanced vesting and other
benefits may be provided in accordance with the applicable stock plan and the
Eligible Employee’s stock option, stock unit or other stock award agreements.

--------------------------------------------------------------------------------

* NOTE: Eligibility for receipt of all benefits is conditioned on execution (and
non-revocation) of a settlement agreement, waiver and release (“Release”) in
accordance with Section 4.4., provided that an Eligible Employee who does not
execute (or who revokes within the revocation period) such a Release shall be
entitled to (i) severance benefits, payable in the form of a lump sum, in the
amount of one (1) week of Base Pay for non-officers and two (2)weeks of Base Pay
for officers, (ii) access to (A) the Employer’s Family Assistance and LifeCare®
Programs for 90 days following Termination and (B) basic outplacement assistance
and (iii) the opportunity to work with a recruiting consultant to perform an
internal search for a new position during the Notification Period.

 

- 3 -